February 28, 2008 EDGAR United States Securities and Exchange Commission Judiciary Plaza treet, N.E. Washington, D.C. 20549 Re: Form N-CSR John Hancock Capital Series (the Registrant) on behalf of: John Hancock Core Equity Fund John Hancock U.S. Global Leaders Growth Fund John Hancock Classic Value Fund John Hancock Classic Value Fund II John Hancock Large Cap Select Fund John Hancock International Classic Value Fund File Nos. 2-29502; 811-1677 Ladies and Gentlemen: Enclosed herewith for filing pursuant to the Investment Company Act of 1940 and the Securities Exchange Act of 1934 is the Registrants Form N-CSR filing for the period ending December 31, 2007. If you have any questions or comments regarding this filing, please contact the undersigned at (617) 663-4324. Sincerely, /s/Alfred P. Ouellette Alfred P. Ouellette Senior Counsel and Assistant Secretary
